Citation Nr: 0722919	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  00-21 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for bronchitis with a 
history of bronchiectasis, currently evaluated as 30 percent 
disabling.

2.  Entitlement to a total rating based upon unemployability 
due to service connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Michael A. Leonard, Attorney 
at Law


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from January 1957 to January 
1959.

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions from the Waco, Texas, Department of 
Veterans Affairs (VA) Regional Office (RO). A February 2000 
rating decision continued a 10 percent rating for bronchitis 
with a history of bronchiectasis, and an April 2002 rating 
decision denied entitlement to TDIU.

The Board denied the veteran's claims in August 2004.  The 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).  In a January 2007 order, the Court 
vacated the Board's November 2004 decision and remanded the 
matter for further proceedings. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

Review of the record reflects that the veteran has been 
scheduled for numerous VA examinations of his service-
connected respiratory disability.  However, it is not clear 
whether he has been apprised of the consequences of his 
failure to report for those examinations.  According to 38 
C.F.R. § 3.655(a), (b), when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination, and a 
claimant, without good cause, fails to report for such 
examination, or reexamination; and the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.  

The veteran has stated that his respiratory disability is 
such that he requires the assistance of a relative.  Such 
statements, along with those made by the veteran's 
representative, suggest that the disability has worsened.  
Accordingly, the veteran should be afforded a current 
examination.  The AOJ should ensure that the veteran is 
appropriately notified of 38 C.F.R. § 3.655 and the 
consequences of failure to report for an examination.

Finally, the Board notes that further development and 
adjudication of the veteran's claim of entitlement for an 
increased rating may provide evidence in support of his claim 
for TDIU.  The Board has therefore concluded that it would be 
inappropriate at this juncture to enter a final determination 
on that issue.  See Henderson v. West, 12 Vet.App. 11 (1998), 
citing Harris v. Derwinski, 1 Vet.App. 180 (1991), for the 
proposition that where a decision on one issue would have a 
"significant impact" upon another, and that impact in turn 
could render any review of the decision on the other claim 
meaningless and a waste of appellate resources, the claims 
are inextricably intertwined.

In light of these circumstances, the Board has concluded that 
further development is required. 

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA examination to determine the nature 
and extent of his service-connected 
bronchitis with a history of 
bronchiectasis.  The examination should 
be adequate for rating bronchitis and 
bronchiectasis.  All appropriate 
pulmonary function testing should be 
carried out.  Upon examination and review 
of the claims folder, the examiner should 
indicate whether the veteran suffers from 
incapacitating episodes of infection; or 
near constant findings of cough with 
purulent sputum associated with anorexia, 
weight loss, frank hemoptysis, with the 
requirement of near constant antibiotic 
usage.  

The examiner should also provide the 
rationale for all opinions expressed, to 
include a discussion of other pertinent 
evidence of record where indicated.

2.  The AOJ must notify the veteran that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2006). 

In the event that the veteran does not 
report for any ordered examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  The AOJ must comply with 
38 C.F.R. § 3.655.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




